Citation Nr: 1618006	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left eye procedure performed at the West Los Angeles VA Medical Center (VAMC) in January 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a hearing before the Board at the RO in August
2012, but he cancelled his request on the day of the hearing.  Thus, his hearing request is considered withdrawn.  38 C F R §20.704 (2015).


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's representative has questioned the credentials of the May 2015 medical opinion provided by Lynda Terry-Choyke, Medical Officer at the Appeals Management Center (AMC).  See April 2016 Written Brief Presentation.  The representative referenced and relied upon the District of Columbia Department of Health database in suggesting that the examiner (listed on the medical opinion as Lynda Terry-Choyke, Medical Officer) is not a licensed health care professional.  The Board was able to verify the examiner's up-to-date license in podiatry via the provided web address for accessing the database.  Specifically, the examiner's license number is PO 404 and is issued in the name of Lynda Terry.

In any case, the Board finds merit in the representative's suggestion that a podiatrist may not have been an "appropriate physician," to provide an opinion with respect any additional left eye disability and to state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA, to include whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.  The record contains no indication that Lynda Terry-Choyke has special expertise in optometry or ophthalmology and her medical expertise does not appear to be directly relevant to the condition at issue.

Under these circumstances, the Veteran must be afforded a new VA eye examination by a licensed optometrist or ophthalmologist to determine whether he has an additional left eye disability resulting from the surgical procedure performed at the West Los Angeles VA Medical Center (VAMC) in January 2008; and if so, whether that additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a new VA eye examination by a licensed optometrist or ophthalmologist.  If possible, the VA examiner should be a physician who has not treated or examined the Veteran in the past. 

The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  

After reviewing the evidence of record, conducting a thorough examination of the Veteran's left eye, and with consideration of the statements and assertions made by the Veteran and his representative, the examiner must provide a medical opinion addressing the following:

(a)  Whether the Veteran has an additional disability resulting from the left eye surgical procedure performed at the West Los Angeles VAMC in January 2008.  In providing this opinion, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical/surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment was rendered.  

A complete rationale for all opinions must be provided.  

(b)  If the examiner finds that the Veteran has an additional disability resulting from the left eye surgical procedure performed at the West Los Angeles VAMC in January 2008, the examiner must indicate whether that additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.  

The examiner is reminded that whether the proximate cause of a claimant's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.
  
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


